DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
Priority
This application is a 371 of PCT/EP2019/056358 filed on 03/13/2019, which claims foreign priority from EP18382165.1 filed 03/13/2018.
Status of Claims
Claims 1-5, 7-8, 10-11, 13, 16, 18-19, 25, 28, 30-31, 33, 58-59, and 63-69 are pending present for consideration.
Claims 6, 9, 12, 14, 15, 17, 20-24, 26, 27, 29, 32, 34-57, and 60-62 have been cancelled.
Claim Objections
In view of Applicant’s amendments, the objections to Claims 1 and 58 set forth in the final rejection dated 12/15/21 have been withdrawn. However, Applicant’s amendments have necessitated new objections to Claim 14 and 32. Canceled Claims 14 and 32 can be reinstated only by a subsequent amendment presenting the claim as a new claim with a new claim number. The original numbering of the claims must be preserved throughout the prosecution (see MPEP 714.) When claims are canceled, the remaining claims must not be renumbered. New claims must be numbered consecutively beginning with the number next following the highest numbered claim previously presented (whether entered or not) in compliance with 37 CFR 1.126. At this time, Claims 14 and 32 are considered cancelled, and will not be considered.
Claim Rejections - 35 USC § 112
In view of Applicant’s amendments, the rejections under 35 U.S.C. 112(b) set forth in the final rejection dated 12/15/21 have been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10, 25, 28, 31, 58-59, 63, and 66-69 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Patel et al. (Patel) US 2010/0233115 A1.
Regarding Claim 1, Patel discloses (Figures 1 and 5; [Abstract], [0006]-[0011], [0026]-[0035], [0062] and [0101]) a vascular repair patch for repairing damage in a blood vessel wall of a blood vessel having a flow of blood therethrough ([0035] and [0190] disclose that such scaffolds can be used to repair vascular tissue and blood vessels) comprising a polymeric substrate having first and second major surfaces, wherein the substrate comprises at least:
(i)    a first polymer filament layer adjacent the first major surface comprising a plurality of polymer filaments wherein the polymer filaments are oriented in parallel (Figure 5; [0062]), wherein the vascular repair patch is configured such that, in use, the first polymer filament layer is adjacent to the flow of blood, and the polymer filaments in the first polymer filament layer are oriented in parallel with the flow of blood through the blood vessel ([0195] discloses: “…the central long axis of an aligned layer of a multilayer fibrous polymer scaffold is situated parallel to the direction of the material which the aligned polymer scaffold is improving or replacing”; and [0196] describes applications to tissues in which a wound or defect exists has an inherent alignment such as blood vessels); and
(ii)    a second polymer filament layer adjacent the second major surface comprising a plurality of polymer filaments wherein the polymer filaments are oriented randomly (Figure 5; [0062]);
wherein the vascular repair patch is configured such that, in use, the second polymer filament layer
is disposed against the blood vessel wall ([0191] describes that the scaffolds can be sized to completely cover, or to partially cover, a wound or defect gap in a tissue; therefore, the second layer would necessarily be adjacent to the blood vessel wall),  
wherein the vascular repair patch is substantially two-dimensional/planar in form, with the length
and width of the first ([0101] discloses : “…the membrane is a shape that is substantially planar or sheet-like, having at least one flat surface”) and second major surfaces being substantially larger than the thickness of the patch [0191]; and wherein the vascular repair patch is configured such that, in use, the vascular repair patch conforms to the inside of the blood vessel wall ([0196] discloses: “… the scaffolds can be contacted with a defect or wound in a tissue having an inherent alignment such that the average axis of alignment in a layer of aligned fibers in the scaffolds is oriented parallel to the tissue's axis of alignment to promote cell or tissue ingrowth along the alignment of the native tissue.”)

Regarding Claim 2, Patel discloses [0121] a vascular repair patch wherein the polymeric substrate is bioabsorbable (the fibers are made of the bioabsorbable polymers polylactic acid PLA, PLLA, and PGA; [0121] discloses: “[F]or example, lactic or polylactic acid or glycolic or polyglycolic acid can be utilized to form poly(lactide) (PLA) or poly(L-lactide) (PLLA) nanofibers or poly(glycolide) (PGA) nanofibers.”)
Regarding Claims 3-4, Patel discloses [0121] a vascular repair patch wherein the polymer filaments of the first and second polymer filament layers comprise one or more bioabsorbable polymers (the fibers are made of the bioabsorbable polymers polylactic acid PLA, PLLA, and PGA; [0121] discloses: “[F]or example, lactic or polylactic acid or glycolic or polyglycolic acid can be utilized to form poly(lactide) (PLA) or poly(L-lactide) (PLLA) nanofibers or poly(glycolide) (PGA) nanofibers.”)
Regarding Claim 5, Patel discloses [0145] the polymer filaments of at least one of the first and second polymer filament layers comprises PCL ([0145] discloses that the fibers can be made of the bioabsorbable polymers polycaprolactone PCL.) Additionally, Patel also discloses [0132] polymer filaments made of PLGA wherein the PGLA has a lactide:glycolide ratio of 50:50, which falls in the claimed ratio of 80:20 to 20:80 ([0132] discloses: “[F]or example, if a polymer that biodegrades quickly is desired, an approximately 50:50 polylactic acid to glycolic acid […] can be selected.”)
Regarding Claim 10, Patel discloses [0169] that the first and second polymer filament layers have an average filament diameter in the range of 1 to 20 m ([0169] discloses: “…an average fiber diameter of, for example, between about 1,000 nanometers and about 50,000 nanometers, and/or between 1,000 nanometers and 20,000 nanometers.”)
Regarding Claim 25, Patel discloses [0212] a polymer filament layer comprising one or more extracellular compounds ([0212] describes that the fibrous polymer scaffold comprises extracellular compounds such as collagen and fibronectin.) 
Regarding Claim 28, Patel discloses [0206] a coating of a biocompatible adhesive disposed on the second major surface of the polymeric substrate ([0206] describes: “scaffolds may be secured with any suitable adhesive including, for example, liquid or gel adhesives.)
Regarding Claim 31, Patel discloses [0149] a second polymer filament layer comprising a thrombogenic agent ([0149] discloses a polymer filament layer comprising the thrombogenic agent fibrin.)
Regarding Claim 58, Patel discloses a method of making a vascular repair patch for repairing damage in a blood vessel wall of a blood vessel having a flow of blood therethrough (Figures 1 and 5; [Abstract], [0006]-[0011], [0022]-[0035], [0062] and [0101]) comprising: 
(a) providing a polymeric substrate having first and second major surfaces [0022] by forming:
(i)    a first polymer filament layer comprising a plurality of polymer filaments wherein the polymer filaments are oriented in parallel (Figure 5; [0062]), wherein the vascular repair patch is configured such that, in use, the first polymer filament layer is adjacent to the flow of blood, and the polymer filaments in the first polymer filament layer are oriented in parallel with the flow of blood through the blood vessel ([0195] discloses: “…the central long axis of an aligned layer of a multilayer fibrous polymer scaffold is situated parallel to the direction of the material which the aligned polymer scaffold is improving or replacing”; and [0196] describes applications to tissues in which a wound or defect exists has an inherent alignment such as blood vessels); and
 (ii)    a second polymer filament layer comprising a plurality of polymer filaments wherein the polymer filaments are oriented randomly (Figure 5; [0062]);
wherein the vascular repair patch is configured such that, in use, the second polymer filament layer is disposed against the blood vessel wall ([0191] describes that the scaffolds can be sized to completely cover, or to partially cover, a wound or defect gap in a tissue; therefore, the second layer would necessarily be adjacent to the blood vessel wall),  
wherein the vascular repair patch is substantially two-dimensional/planar in form, with the length
and width of the first ([0101] discloses : “…the membrane is a shape that is substantially planar or sheet-like, having at least one flat surface”) and second major surfaces being substantially larger than the thickness of the patch [0191]; and wherein the vascular repair patch is configured such that, in use, the vascular repair patch conforms to the inside of the blood vessel wall ([0196] discloses: “… the scaffolds can be contacted with a defect or wound in a tissue having an inherent alignment such that the average axis of alignment in a layer of aligned fibers in the scaffolds is oriented parallel to the tissue's axis of alignment to promote cell or tissue ingrowth along the alignment of the native tissue.”)

Regarding Claim 59, Patel discloses ([0212] and [0149]) a method comprising the steps of (b) applying one or more extracellular matrix compounds onto the first major surface of the polymeric substrate ([0212] describes that the fibrous polymer scaffold comprises extracellular compounds such as collagen and fibronectin); and (c) applying one or more thrombogenic agents onto the second major surface of the polymeric substrate ([0149] discloses a polymer filament layer comprising the thrombogenic agent fibrin)
Regarding Claim 63, Patel discloses (Figures 1 and 5; [0242]-[0243], [0006]-[0011], [0026]-[0035], [0062] and [0101]) a method of treating [0198] a vascular defect in a blood vessel wall of a blood vessel having a flow of blood therethrough ([0035] and [0190] disclose that such scaffolds can be used to repair vascular tissue and blood vessels), the method comprising positioning a vascular repair patch  for repairing damage in a blood vessel wall across the vascular defect such that the vascular repair patch conforms to the inside of the vascular wall ([0208] discloses: “ [T]he scaffolds can be used as an onlay or may be sutured or adhered into place to fill or cover the  damaged tissue area), wherein the vascular repair patch comprises a polymeric substrate having first and second major surfaces, wherein the substrate comprises at least:
(i)    a first polymer filament layer adjacent the first major surface comprising a plurality of polymer filaments wherein the polymer filaments are oriented in parallel (Figure 5; [0062]), wherein the vascular repair patch is configured such that, in use, the first polymer filament layer is adjacent to the flow of blood, and the polymer filaments in the first polymer filament layer are oriented in parallel with the flow of blood through the blood vessel ([0195] discloses: “…the central long axis of an aligned layer of a multilayer fibrous polymer scaffold is situated parallel to the direction of the material which the aligned polymer scaffold is improving or replacing”; and [0196] describes applications to tissues in which a wound or defect exists has an inherent alignment such as blood vessels); and
(ii)    a second polymer filament layer adjacent the second major surface comprising a plurality of polymer filaments wherein the polymer filaments are oriented randomly (Figure 5; [0062]);
wherein the vascular repair patch is configured such that, in use, the second polymer filament layer
is disposed against the blood vessel wall ([0191] describes that the scaffolds can be sized to completely cover, or to partially cover, a wound or defect gap in a tissue; therefore, the second layer would necessarily be adjacent to the blood vessel wall),  
wherein the vascular repair patch is substantially two-dimensional/planar in form, with the length
and width of the first ([0101] discloses: “…the membrane is a shape that is substantially planar or sheet-like, having at least one flat surface”) and second major surfaces being substantially larger than the thickness of the patch [0191].

Regarding Claim 66, Patel discloses ([0062] and [0195]-0196]) a vascular repair patch deployed such that the first surface (internal surface) forms the luminal side of the patch and the second surface (external surface) forms the abluminal side of the patch.
Regarding Claim 67, Patel discloses [0212] a polymer filament layer comprising one or more extracellular compounds ([0212] describes that the fibrous polymer scaffold comprises extracellular compounds such as collagen and fibronectin.) 
Regarding Claim 68, Patel discloses [0149] a second polymer filament layer comprising a thrombogenic agent ([0149] discloses a polymer filament layer comprising the thrombogenic agent fibrin.)
Regarding Claim 69, Patel discloses (figure 5; [0062]) a thrombogenic agent [0149] in the form of the vascular repair patch (the limitation is met in so far as Patel discloses the vascular repair patch of Claim 63) positioned across the vascular defect such that the vascular repair patch conforms to the inside of the vascular wall ([0195]-0196]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of FrancoA (Franco et al. 2011. Fabrication and biocompatibility of novel bilayer scaffold for skin tissue engineering applications. Journal of Biomaterials Applications, 27(5), pp.605-615.)
Regarding Claims 7 and 8,  Patel does not disclose polymer filaments of at least one of the first and second polymer filament layers comprising at least 50 wt% PCL and up to 50 wt% PLGA. FrancoA teaches (page 606; [Preparation of samples] PCL/PLGA membrane) a method of preparing a polymeric substrate wherein the polymer filaments comprise 80 wt%  PCL and  20 wt%  PLGA, in the same field of endeavor, for the purpose of providing a biocompatible, biodegradable, and mechanically stable polymeric substrate capable of supporting cellular growth for a predetermined period of time. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form at least one of the first and second polymer filament layers of Patel, with 80 wt% PCL and 20 wt% PLGA, as taught by FrancoA, in order to provide a biocompatible, biodegradable, and mechanically stable polymeric substrate capable of supporting cellular growth for a predetermined period of time.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of FrancoR (Franco et al. 2011. Preparation and characterization of electrospun PCL/PLGA membranes and chitosan/gelatin hydrogels for skin bioengineering applications. Journal of Materials Science: Materials in Medicine, 22(10), pp.2207-2218.)
Regarding Claim 11, Patel does not disclose that the filament diameters of at least one of the first and second polymer filament layers form a bimodal distribution with one peak in the range of from 0.2 m to 2 m and a second peak in the range of from 2.5 m to 10 m. FrancoR teaches (figure 1c2; page 2211, 1st column in [Results], 3.1.1. Morphology) the use of a polymeric substrate wherein the filament diameters of the polymer filament layer form a bimodal distribution with one peak in the range of from 1 m to 2 m and a second peak in the range above 2 m, in the same field of endeavor, for the purpose of optimizing the substrate for tissue engineering applications (page 2215, 1st column, lines 1-4). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the filament diameters of at least one of the first and second polymer filament layers of Patel, with one peak in the range of from 1 m to 2 m and a second peak in the range above 2 m, as taught by FrancoR, in order to optimize the substrate for tissue engineering applications.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Wen et al. (Wen) US 2012/0100185 A1. 
Regarding Claim 13, Patel does not disclose a polymeric substrate having a storage modulus, as measured by DMA, between 1 and 3 MPa. Wen teaches (figure 5; [0123]-[0124]) a biodegradable polymeric substrates made of chitosan and gelatin, the substrates having a storage modulus between 1 and 3 MPa, in the same field of endeavor, for the purpose of providing sufficient mechanical support to withstand the pressure at the site of implantation. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the polymeric substrate of Patel with a material having a storage modulus between 1 and 3 MPa, as taught by Wen, in order to withstand the pressure at the site of implantation. The limitation “as measured by DMA” does not have patentable weight because the manner in which the storage modulus is measured is not pertinent as the storage modulus is a material property.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Liu (Liu et al. 2017. A bio-inspired high strength three-layer nanofiber vascular graft with structure guided cell growth. Journal of Materials Chemistry B, 5(20), 3758-3764.) 
Regarding Claim 16, Patel does not disclose that the filaments of the first polymer filament layer are oriented with a standard deviation of no more than 360 and the filaments of the second polymer filament layer are oriented with a standard deviation of at least 450. Liu teaches (page 3761, 1st column) that the filaments of the first polymer filament layer are oriented with a standard deviation of no more than 360 (the statistical angles of the cells on the aligned layer of the vascular graft ranged from -6.910 to 7.690; therefore, the standard deviation is less than 80) and the filaments of the second polymer filament layer are oriented with a standard deviation of at least 450 (the statistical angles of the cells on the random outer layer ranged from -84.80 to 71.570; therefore, the standard deviation is more than 450), in the same field of endeavor, for the purpose of providing longitudinally aligned fibers in the first layer and randomly aligned fibers in the second layer. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the scaffold of Patel, such that the filaments of the first polymer filament layer are oriented with a standard deviation of no more than 360 and the filaments of the second polymer filament layer are oriented with a standard deviation of at least 450, as taught by Liu, in order to provide longitudinally aligned fibers in the first layer and randomly aligned fibers in the second layer.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Subramanian (Subramanian et al. 2012. Fabrication, Characterization and In Vitro Evaluation of Aligned PLGA–PCL Nanofibers for Neural Regeneration. Annals of Biomedical Engineering, 40(10), pp.2098-2110.)
Regarding Claim 18, Patel does not disclose a second polymer filament layer having an average porosity from 30% to 70%. Subramanian teaches (page 2103; Table 1) a method of preparing a polymeric substrate wherein the polymer filaments in the layer are oriented randomly and have an average porosity of 64.7% (+/- 4.4%), in the same field of endeavor, for the purpose of promoting cellular infiltration. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the second polymer filament layer of Patel, with an average porosity of 64.7%, as taught by Subramanian, in order to promote cellular infiltration.

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Johnson et al. (Johnson) US 2015/0086607 A1 (the reference was provided in the IDS dated 09/11/2020.)
Regarding Claim 19, Patel does not disclose a second polymer filament layer having an average pore diameter in the range of from 50m to 300 m. Johnson teaches [0026] a method of preparing a polymeric substrate wherein the polymer filament layer has an average pore diameter in the range of 100m to 250 m, in the same field of endeavor, for the purpose of enhancing cell growth. The limitation is met because the range of 100m to 250 m taught by Johnson falls within the claimed range. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the second polymer filament layer of Patel with an average pore diameter in the range of 100m to 250 m, as taught by Johnson, in order to enhance cell growth.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Priewe et al. (Priewe) US 2014/0257348 A1.
Regarding Claim 30, Patel does not disclose a second surface of the polymeric substrate comprising a plurality of microneedles adapted to secure the vascular repair patch to a vascular wall. Priewe teaches (Figures 3 and 4e-g; [Abstract], [0015]-[0018]) the use of microneedles (the protrusions described by Priewe [0018] range between 20m to 5000 m) adapted to secure a surgical mesh to adjacent tissue, in the same field of surgical implants, for the purpose of improving adhesion between the implant and the body tissues [0015]. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide a plurality of microneedles on the second major surface of the polymeric substrate of Patel, as taught by Priewe, in order to improve adhesion between the patch and the adjacent tissue.

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Hashi et al. (Hashi’08) US 2008/0220042 A1.
Regarding Claim 64, Patel does not disclose that the vascular defect is a tear in a vascular wall, preferably an aortic dissection. In the same field of endeavor, Hashi’08 teaches [0321]: “[A] small incision was made to expose and isolate the left common carotid artery (CCA).  It was clamped, ligated and the graft was placed end-to-end and sutured with 10-0 interrupted stitches.” The purpose of the method taught by Hashi’08 is to  treat  a vascular injury more effectively. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to perform a small incision in the vascular wall, or to perform an aortic dissection in the method of Patel, as taught by Hashi’08, in order to treat  a vascular injury more effectively.

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Hashi et al. (Hashi’10) US 2010/0070020 A1.
Regarding Claim 65, Patel does not disclose a step of using a catheter or guide wire to deploy the vascular repair patch. Hashi’10 teaches ([Abstract] and [0152]) the use of a catheter or guide wire to deploy a vascular repair patch, in the same field of endeavor, for the purpose of positioning the device safely at the desired location in the body. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to deploy the vascular repair patch of Patel, with a catheter or a guide wire, as taught by Hashi’10, in order to position the device safely at the desired location in the body.

Allowable Subject Matter
Claim 33 is allowed. 
Response to Arguments
Applicant’s arguments, filed 03/15/2022, with respect to the prior art rejections set forth in the final office action dated 12/15/2021 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejections of record for any matter specifically challenged in the arguments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571)272-7137.  The examiner can normally be reached 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/
Examiner, Art Unit 3774

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774